JUDGMENT
THIS CAUSE was submitted upon the application of the National Labor Relations Board for the enforcement of a certain order on consent issued by it against Respondent, United States Postal Service, its officers, agents, successors, and assigns, on June 10, 2010, in Board Case No. 5-CA-35161, and upon the record in that proceeding, certified and filed in this Court enforcing the order.
ON CONSIDERATION WHEREOF, it is ordered and adjudged by the United States Court of Appeals for the District of Columbia Circuit that the order of the National Labor Relations Board be, and the same is hereby enforced; and that the Respondent, United States Postal Service, its officers, agents, successors, and assigns, abide by and perform the directions of the Board set forth in its order. (See attached Order and Appendix)
ORDER
The Respondent, United States Postal Service, its officers, agents, successors and assigns, shall:
1. Cease and desist from:
(a) Informing employees they cannot request meetings with supervisors to initiate grievances.
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.
2. Take the following affirmative action which the National Labor Relations Board finds will effectuate the policies of the National Labor Relations Act, as amended:
(a) Within 14 days of service by the Region, post at its 4005 Wisconsin Avenue, N.W., Washington, D.C. facility copies of the attached notice marked “Appendix”. Copies of the notice, on forms provided by Region 5, after being signed by the Respondent’s authorized representative, shall be posted and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted. The Respondent will take reasonable steps to ensure that the notices are not altered, defaced, or covered by any other material.
(b) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply.
Appendix
NOTICE TO EMPLOYEES AND MEMBERS
Posted by Order of the National Labor Relations Board An Agency of the United States Government
Pursuant to a stipulation providing for a Board order and a consent judgment *592of any appropriate United States Court of Appeals.
Section 7 of the National Labor Relations Act gives employees these rights:
To organize;
To form, join, or assist any union;
To bargain collectively through representatives of their own choosing;
To act together for other mutual aid or protection;
To choose not to engage in any of these protected concerted activities.
In recognition of our employees’ rights:
WE WILL NOT inform employees they cannot request meetings with supervisors to initiate grievances.
WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of the rights guaranteed them by Section 7 of the Act.
WE WILL allow employees to request meetings with supervisors for the purpose of initiating grievances.
UNITED STATES POSTAL SERVICE
(Respondent)
Dated:
By _
(Name) (Title)
The National Labor Relations Board is an independent Federal agency created in 1935 to enforce the National Labor Relations Act. It conducts secret ballot elections to determine whether employees want union representation and it investigates and remedies unfair labor practices by employers and unions.
To find out more about your rights under the Act and how to file a charge or election petition, you may speak confidentially to any agent with the Board’s Regional Office set forth below. You may also obtain information from the Board’s website: www. nlrb.gov.
National Labor Relations Board, Region 5 103 South Gay Street, 8th Floor, Baltimore, MD 21202
Telephone: (410) 962-2822
Hours of Operation: 8:15 a.m. to 4:45 p.m.
Washington Resident Office 1099 14th Street, NW, Washington, DC 20570
Telephone: (202) 208-3000
Horn’s of Operation: 8:15 a.m. to 4:45 p.m.
Si quiere, se puede hablar en espaiiol con un agente de La Junta Nacional de Rela-ciones del Trabajo en confianza. La pagi-na electrónica de red de la Junta Nacional de Relaciones del Trabajo también tiene información en español: www.nlrb.gov.
THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material. Any questions concerning this notice or compliance with its provisions may be directed to the Board’s Office, National Labor Relations Board, Region 5, 103 South Gay Street, 8th Floor, Baltimore, MD 21202, Telephone Number 410/962-2811.